19-08289-rdd      Doc 4       Filed 09/18/19   Entered 09/18/19 20:04:02           Main Document
                                               Pg 1 of 3


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
James I. McClammy
Marc J. Tobak
Gerard X. McCarthy

Proposed Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11
PURDUE PHARMA L.P., et al.,                                        Case No. 19-23649 (RDD)
                Debtors. 1                                         (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                   Adv. Pro. No. 19-08289 (RDD)

                Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
                Defendants.


               DECLARATION OF BENJAMIN S. KAMINETZKY
     IN SUPPORT OF DEBTORS’ MOTION FOR A PRELIMINARY INJUNCTION



1
 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the
applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue
Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue
Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745),
Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue
Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P. (3902),
Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201
Tresser Boulevard, Stamford, CT 06901.
19-08289-rdd        Doc 4   Filed 09/18/19   Entered 09/18/19 20:04:02          Main Document
                                             Pg 2 of 3


       I, Benjamin S. Kaminetzky, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

               1.      I am a partner at the law firm Davis Polk & Wardwell LLP, 450 Lexington

Avenue, New York, New York 10017, proposed counsel for the Debtors 2 in the above-captioned

action. I respectfully submit this Declaration in Support of the Debtors’ Motion for a Preliminary

Injunction Pursuant to 11 U.S.C. § 105(a).

               2.      Upon information and belief, the Debtors were, as of September 14,

scheduled to take or defend 60 depositions, file as many as 22 dispositive motions, and

participate in five hearings on dispositive motions in five different courts across the country

through October 31.

               3.      Attached hereto as Exhibit A is an excerpt of a true and correct copy of the

transcript of the hearing, dated August 6, 2019, in In re: Nat’l Prescription Opiate Litig., No. 17-

MD-2804 (N.D. Ohio).

               4.      Attached hereto as Exhibit B is a true and correct copy of the First

Amended Complaint filed in Commonwealth of Massachusetts v. Purdue Pharma L.P. et al., No.

1884-CV-01808 (Mass. Sup. Ct. Suffolk Cty. Jan. 31, 2019).

               5.      Attached hereto as Exhibit C is a true and correct copy of the Order

Granting Motion to Dismiss issued in State of North Dakota, ex rel., Wayne Stenehjem v. Purdue

Pharma L.P., No. 08-2018-cv-01300 (N.D. Dist. Ct. May 10, 2019).

               6.      Attached hereto as Exhibit D is a true and correct copy of the transcript of

the hearing, dated August 16, 2017, in In re TK Holdings, Inc., et al., No. 17-11375 (BLS)

(Bankr. D. Del.).



2
 Capitalized terms used in this Declaration and not otherwise defined shall have the meanings
ascribed to them in the Debtors’ Memorandum of Law in Support of the Motion for a
Preliminary Injunction Pursuant to 11 U.S.C. § 105(a).
19-08289-rdd        Doc 4   Filed 09/18/19    Entered 09/18/19 20:04:02         Main Document
                                              Pg 3 of 3


               7.        Attached hereto as Exhibit E is an excerpt of a true and correct copy of

the transcript of the hearing, dated July 2, 2019, in In re Insys Therapeutics, Inc., No. 19-11292

(KG) (Bankr. D. Del.).

               I declare under penalty of perjury that the foregoing is true and correct.


 Executed: September 18, 2019
          New York, New York



                                               /s/ Benjamin S. Kaminetzky
                                               Benjamin S. Kaminetzky


                                               DAVIS POLK & WARDWELL LLP
                                               450 Lexington Avenue
                                               New York, New York 10017
                                               Telephone: (212) 450-4000
                                               Facsimile: (212) 701-5800
                                               Marshall S. Huebner
                                               Benjamin S. Kaminetzky
                                               James I. McClammy
                                               Marc J. Tobak
                                               Gerard X. McCarthy

                                               Proposed Counsel to the Debtors
                                               and Debtors in Possession
